Case: 2:18-cv-00736-MHW-EPD Doc #: 75 Filed: 06/14/19 Page: 1 of 2 PAGEID #: 853



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



Brian Garrett, et aL,

             Plaintiffs,

      V.                                   Civil Action 2:18-cv-692

The Ohio State University,                 Judge Michael H. Watson

             Defendant.                    Magistrate Judge Deavers



Steve Snyder Hill, et al.,

             Plaintiffs,

      V.                                   Civil Action 2:18-cv-736



The Ohio State University,                 Judge Michael H. Watson

            Defendant.                     Magistrate Judge Deavers



Doe M.S., et al.,

            Plaintiffs,

      V.                                   Civil Action 2:19-cv-1911

The Ohio State University,                 Judge Michael H. Watson

            Defendant.                     Magistrate Judge Deavers
Case: 2:18-cv-00736-MHW-EPD Doc #: 75 Filed: 06/14/19 Page: 2 of 2 PAGEID #: 854



Michael Disabato, etai.,

             Plaintiffs,                   Civil Action 2:19-cv-2237

      V.                                   Judge Michael H. Watson

The Ohio State University,                 Chief Magistrate Judge Deavers

             Defendant.



                                     ORDER

      On June 3, 2019, the Court consoljdated case number 2:19-cv-2237 with

related cases 2:18-cv-692, 2:18-cv-736, and 2:19-cv-1911. Order, EOF No. 7,

Case Number 2:19-cv-2237. Pursuant to this Court's May 24, 2019 Opinion and

Order in Lead Case 2:18-cv-692, ECF No. 90, the Court ORDERS The Ohio

State University to provide an unredacted version of the Perkins Cole report

("Report") to Plaintiffs' counsel in case number 2:19-cv-2237. The Report shall
be designated "Highly Confidential—Attorneys' Eyes Only" and shall NOT be
filed on the docket at this time.

      IT IS SO ORDERED.



                                    MICHAEL H. WATSON, JUDGE
                                    UNITED STATES DISTRICT COURT




                                                                       Page 2 of 2
